        Case: 3:20-cv-00810-wmc Document #: 3 Filed: 09/08/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


RENEE WIZA,

                             Plaintiff,                                    ORDER

       v.                                                               20-cv-810-wmc

COOK INCORPORATED, COOK
MEDICAL LLC, f/k/a Cook Medical
Incorporated and WILLIAM COOK
EUROPE APS,

                             Defendants.


       In this civil action, plaintiff Renee Wiza asserts strict liability, negligence, breach of

warranty and Wisconsin deceptive trade practices act claims against defendants Cook

Incorporated, Cook Medical LLC, formerly known as Cook Medical Incorporated, and

William Cook Europe APS based on their manufacture, marketing and sale of an alleged

defective medical device. (Compl. (dkt. #1).) Plaintiff alleges that this court may exercise

its diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).          (Id. ¶ 15.)   Because the

allegations in the complaint are insufficient to determine if this is so, plaintiff will be given

an opportunity to file an amended complaint containing the necessary factual allegations

to establish diversity jurisdiction.

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for


                                               1
       Case: 3:20-cv-00810-wmc Document #: 3 Filed: 09/08/20 Page 2 of 4




want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, plaintiff contends that diversity jurisdiction exists because (1) the amount in

controversy exceeds $75,000 and (2) the parties are diverse. (Compl. (dkt. #1) ¶ 15.) For

the latter to be true, however, there must be complete diversity, meaning plaintiff cannot be

a citizen of the same state as any defendant. Smart, 562 F.3d at 803. Unfortunately,

plaintiff’s allegations as to defendants Cook Medical LLC and William Cook Europe APS

prevent this court from determining its citizenship.

       “The citizenship of an LLC is the citizenship of each of its members,” yet plaintiff

has not alleged the citizenship of either defendant Cook Medical LLC or William Cook

Europe APS, 1 making it impossible to determine whether complete diversity exists here.

Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007). Instead, plaintiff

alleges defendant Cook Medical LLC is “is a privately-owned Indiana limited liability

company with its principal place of business located at 1025 West Acuff Road,




1
  It appears that “APS” at the end of defendant William Cook Europe’s name is the Danish
equivalent     of    a    limited    liability company.         “Anpartsselskab,” Wikipedia,
https://en.wikipedia.org/wiki/Anpartsselskab#:~:text=Anpartsselskab%20(Danish%20pronunciati
on%3A%20%5B%CB%88%C3%A6np%CA%B0%C9%91tssel%CB%8Csk%C9%9B%CB%80p,na
me%20of%20a%20British%20company.


                                             2
       Case: 3:20-cv-00810-wmc Document #: 3 Filed: 09/08/20 Page 3 of 4




Bloomington, Indiana.” (Compl. (dkt. #1) ¶ 9.) 2 As for defendant William Cook Europe

APS, plaintiff simply alleges that it is “based in Bjaeverskov, Denmark.” (Id. ¶ 10.) As the

Seventh Circuit has instructed, however, this information is wholly irrelevant in deciding

the citizenship of a limited liability company. Hukic v. Aurora Loan Serv., 588 F.3d 420,

429 (7th Cir. 2009).

       Before dismissing this action for lack of subject matter jurisdiction, plaintiff will be

given leave to file within 14 days an amended complaint that establishes subject matter

jurisdiction by alleging the names and citizenship of each member of defendants Cook

Medical LLC and William Cook Europe APS. In alleging the LLC’s citizenship, plaintiff

should be aware that if the member or members of the LLCs are themselves a limited

liability company, partnership, or other similar entity, then the citizenship of those

members and partners must also be alleged as well. See Meyerson v. Harrah’s E. Chi. Casino,

299 F.3d 616, 617 (7th Cir. 2002) (“[T]he citizenship of unincorporated associations must

be traced through however many layers of partners or members there may be.”).



                                          ORDER

       IT IS ORDERED that:

       1) plaintiff shall have until September 22, 2020, to file and serve an amended
          complaint containing good faith allegations sufficient to establish complete
          diversity of citizenship for purposes of determining subject matter jurisdiction
          under 28 U.S.C. § 1332; and



2
  Plaintiff also alleges that Cook Medical LLC is a ‘wholly owned subsidiary[y]” of Cook
Incorporated (Compl. (dkt. #1) ¶ 8), but this allegation does not necessarily mean that Cook
Incorporated is its sole member.


                                              3
Case: 3:20-cv-00810-wmc Document #: 3 Filed: 09/08/20 Page 4 of 4




2) failure to amend timely shall result in prompt dismissal of this matter for lack of
   subject matter jurisdiction.

Entered this 8th day of September, 2020.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      4
